DETAILED ACTION
In Applicant’s Response filed 12/14/2020, Applicant has amended claim 1 and cancelled claim 2. Currently, claims 1 and 3-15 are pending (claim 15 was previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Giuliani et al (WO2013/144770A2).
With respect to claim 1, Giuliani discloses an implantable tube valve for implanting in a human (artificial endo-urethral sphincter comprising a hollow rigid body configured for being fixed within the walls of a urethral-bladder lumen – pg 3 lines 3-9), the implantable tube valve comprising:
an implantable tube having an Inner tube wall forming a passage extending between two axial tube ends of the implantable tube (structure 50 comprising a hollow body 11 as shown in figures 19A-20D);
a valve member (valve 51) mounted inside the implantable tube (pg 19 line 3-5; figures 19A-20D) and pivotable between an open position and a closed position (rotatable between open/closed positions – pg 19 lines 6-15), and 
an actuator (electromagnetic element 17) for pivoting the valve member between the open position and to the closed position (pg 21 lines 1-9).	
Giuliani does not, however, explicitly disclose that the hollow rigid body is configured for being fixed within a fallopian tube. Giuliani does, however, teach that the device is configured for being fixed within the walls of a body lumen (pg 3 lines 3-9) and thus is 
	Giuliani also does not disclose that the valve member comprises:
a beak part connected to a pivot part, the beak part having:
a first sealing edge contacting the inner tube wall when the valve member is in the closed position, the valve member thereby closing off the passage through the implantable tube;
an outer face that is conformal to the inner tube wall; and an inner face that is conformal to the outer face, the inner face providing passage through a portion of the implantable tube, within which the valve member is positioned, when the valve member is in the open position;
wherein the outer face is contiguous to the inner tube wall when the valve member is in the open position such that a beak part conformal surface of the outer face coincides with an inner wall conformal surface.
Giuliani does, however, teach alternative configurations for the valve member (page 19), one such alternative being that the valve member can be configured as shown in figures 20A-D (stopper member 61; pg 19 lines 16-26) that comprises:

a first sealing edge contacting the inner tube wall when the valve member is in the closed position (identified in annotated fig 20C; closed position is shown in fig 20C), the valve member (61) thereby closing off the passage through the implantable tube (as shown in fig 20C; pg 19 lines 23-24);
an outer face that is conformal to the inner tube wall (identified in annotated fig 20C; also shown in contact with the inner tube wall of element 11 in fig 20B and has a contour that matches that of the inner tube wall and thus is “conformal” to the inner tube wall); and an inner face (identified in the annotated fig 20C) that is conformal to the outer face (the opposing faces of stopper member 61 have the same shape and thus are interpreted as being conformal to each other), the inner face providing passage through a portion of the implantable tube, within which the valve member is positioned, when the valve member is in the open position (open position is shown in fig 20D; member 61 is positioned within tube 11 as shown in figures 20A-20D; inner face does not directly contact the inner tube wall when the stopper 61 is in an open configuration as shown in fig 20D and thereby allows passage through the tube 11 – pg 19 lines 24-26);
wherein the outer face is contiguous to the inner tube wall when the valve member is in the open position (as shown in figure 20D which illustrates the “open” configuration – pg 19 lines 24-26) such that a beak part conformal surface of the outer face coincides with an inner wall conformal surface (as shown in fig 20D, when in the open configuration the peripheral 
It would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have substituted the valve 51 in Giuliani with the valve member 61 shown in the embodiment of figures 20A-D of Giuliani since both are recognized by the prior art as being used interchangeably as valve stopper members that are part of valve elements to be used within a hollow rigid body (Giuliani page 19).
ANNOTATED FIGURE 20C of Giuliani et al (WO 2013/144770)
 
    PNG
    media_image1.png
    1050
    925
    media_image1.png
    Greyscale

With respect to claim 3, Giuliani discloses the invention as claimed (see rejection of claim 1) and Giuliani also depicts the inner face as having a thickness that varies along the longitudinal dimension of the device (as shown i.e. in figure 19A). Giuliani does not, however, explicitly disclose that the inner face conforms to the outer face with a thickness that varies less than 10%. In the device of Giuliani, the valve member (i.e. element 51 in figure 19A) is rotatably seated within the hollow rigid body in a given position. It is inherent that the thickness of the wall must be varied as shown in figure 19A in order to allow for rotation of the valve in one area of the body for proper functioning of the valve while at the same time preventing movement of the valve in a longitudinal direction of the tube in order to prevent the valve from being removed from the tube, Thus, it would have been obvious to one having ordinary skill in the art 
	With respect to claim 4, Giuliani discloses the invention substantially as claimed (see rejection of claim 1) and Giuliani also teaches in the alternative valve member configuration of figures 20A-D that the beak part is formed by an intersection curve of a first notional body and a second notional body; the first notional body coinciding with the inner tube wall and the second notional body formed by pivoting the first notional body over the pivot part (as shown in the annotated figure below).
It would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have substituted the valve 51 in Giuliani with the valve member 61 having a beak part formed by an intersection curve of a first notional body and a second notional body; the first notional body coinciding with the inner tube wall and the second notional body formed by pivoting the first notional body over the pivot part as shown in the embodiment of figures 20A-D of Giuliani since both are recognized by the prior art as being used interchangeably as valve stopper members that are part of valve elements to be used within a hollow rigid body (Giuliani page 19).

ANNOTATED FIGURE 20A of Giuliani et al (WO 2013/144770)

    PNG
    media_image2.png
    814
    623
    media_image2.png
    Greyscale
 
With respect to claim 5, Giuliani discloses the invention substantially as claimed (see rejection of claim 4) and also discloses that the pivot part comprises a proximal edge face (inherent structural characteristic); and
a third notional body (shown in annotated figure above) formed by rotating the intersection curve proximal to the pivot axis (identified portion is visible/accessible when the member 61 is rotated as shown in figure 20A),
wherein the proximal edge face coincides with the third notional body (as shown in figure 20A and in the annotated figure above).
With respect to claim 6, Giuliani discloses the invention substantially as claimed (see rejection of claim 1) and also discloses that the beak part (shown in the annotated figure above) comprises a distal edge face (inherent structural feature) that is contiguous with the inner wall 
	With respect to claim 7, Giuliani discloses the invention substantially as claimed (see rejection of claim 1) and also discloses that the Implantable tube (50) has a cylindrical inner tube wall (inner wall defining hollow body 11) extending continuously between said axial ends (as shown in figures 19A-B); and
wherein the first notional body is a cylinder forming an intersection curve with the cylindrical inner tube wall when the valve member is in the closed position and wherein the third notional body is a sphere (as shown in figure 20A and in the annotated figure above).
	With respect to claim 8, Giuliani discloses the invention substantially as claimed (see rejection of claim 1) and also discloses that the valve member (51) comprises a second sealing edge that is axially symmetric relative to the first sealing edge (the valve 51 has more than one side wherein opposing sides are axially symmetric as shown in figures 19A-B).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Giuliani et al (WO2013/144770A2) in view of SHIBAIKE SHIGETO (JP H02 241990 A).
With respect to claim 9, Giuliani discloses the invention as claimed (see rejection of claim 1) but does not disclose that the actuator comprises 
a pivotable cam connected to the valve member;
a heating circuit; 
a first tension wire; and
a second tension wire,

SHIBAIKE SHIGETO however teaches an actuator comprising a mounting structure (implicitly disclosed) and an actuating member 3 pivotable relative to the mounting structure, the mounting structure having an axis of elongation further comprising:
a heating circuit 10; and
first and second tension wires 1,2 aligned along the axis of elongation, the tension wires formed of a shape metal alloy, connected to the heating circuit 10 and eccentrically engaging the actuating member 3 thereby pivoting the actuating member 3 to positions relative to the mounting structure, so that, in use, the actuating member is pivoted in a first position by heating the first tension wire 1 and the actuating member is pivoted in a second position by heating the second tension wire 2.
It would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have substituted the actuator in the device of Giuliani for the actuator taught by SHIBAIKE SHIGETO in order to reduce the weight of the device and simplify construction (SHIBAIKE SHIGETO abstract lines 1-2).
claim 10, Giuliani in view of SHIBAIKE SHIGETO discloses the invention as claimed (see rejection of claim 9) and also discloses that the first and second, tension wires are heat contractible (formed of a shape metal alloy and connected to the heating circuit 10).
	With respect to claim 11, Giuliani in view of SHIBAIKE SHIGETO discloses the invention as claimed (see rejection of claim 9) and also discloses that the pivotable cam comprises an upper cam plate and a lower cam plate (inherent structural features of a cam) wherein the upper cam plate is separated from the lower cam plate by a spacer guide that guides the tension wires (it is inherent that there is a space provided for passage of the tension wires therethrough).
	With respect to claim 12, Giuliani in view of SHIBAIKE SHIGETO discloses the invention as claimed (see rejection of claim 9) and also discloses a third tension wire (it is inherent that the heating circuit 10 will require a wire connected to it in order to provide power to the circuit which would be a third wire), the third tension wire connecting the pivotable cam to a position fixed relative to the Implantable tube (the wire connected to the circuit 10 inherently will be at a fixed position when attached to the circuit because the circuit does not move), and
wherein the third tension wire bistably tensions the pivotable cam in an open position and a closed position against a contraction force of one of the first tension wire and the second tension wire (the wire connected to the circuit 10 electrically controls the circuit which thereby provides power necessary to heat the shape metal alloy wires to open or close the valve).
	With respect to claim 13, Giuliani in view of SHIBAIKE SHIGETO discloses the invention as claimed (see rejection of claim 12) and also discloses that the third tension wire is part of the heating circuit, and wherein the third tension wire is not formed of a shape metal alloy (it is 
	With respect to claim 14, Giuliani in view of SHIBAIKE SHIGETO discloses the invention as claimed (see rejection of claim 12) and also discloses that the first, second and third tension wires are connected to the pivotable cam by a single electrical and mechanical connection (it is inherent that there is only a single electrical and mechanical connection because there is only a single heating circuit 10 provided to control the various shape metal alloy wires).

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 10/15/2020 and 12/14/2020 have been fully considered as follows:
	With respect to the objections to the specification, the amendments filed 10/15/2020 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	With respect to the objections to the claims, Applicant’s amendments to claims 2-3 and 6 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
With respect to the claim rejections under 35 USC 103, Applicant’s arguments on pages 6-13 have been fully considered but are not persuasive.
Specifically, The Office has noted Applicant’s arguments on pages 6 and 7 that “the Advisory action’s clarified reading of Giuliani’s element 64 in figures 20A-D onto Applicant’s open position as shown in figure 20D (which illustrates the “open” configuration – pg 19 lines 24-26) such that a beak part conformal surface of the outer 
The Office has also noted Applicant’s arguments on pages 8-9 that the claimed invention is not rendered obvious by Giuliani because the prior art does not disclose that outer face being contiguous to the inner tube wall in the open position but for at least the same reasons as provided above, the Office is not persuaded by these arguments.
The Office has also noted Applicant’s arguments on pages 9-10 of the Response wherein Applicant has argued that the comments in the advisory action do not correspond with the annotated figure 20C provided in the Final Rejection and that the annotated figure provided by Applicant (on page 10 of the arguments) provides “a better correspondence…to Applicant’s previously rejected claim 1”. The Office respectfully disagrees and maintains that the comments in the advisory action are in agreement with the claim rejections in the Final Rejection and the annotated figure 20C provided in the Final Rejection.
The Office has also noted Applicant’s arguments on page 11 of the Response that the Advisory Action’s interpretation of the inner/outer faces being on the clapet element 64 places the inner face at a location that never provides a part of the passageway in order to provide 
The Office has also noted Applicant’s arguments on pages 11-12 of the Response wherein Applicant has argued that Giuliani’s figures 20C/20D do not disclose the configuration recited in amended claim 1. The Office respectfully disagrees for at least the reasons provided in the claim rejections above where the newly added limitations have been addressed.

Thus, for at least the reasons provided above, the Office maintains that the prior art of record reads on claim 1 substantially as recited in the present application.
The Office has also noted Applicant’s arguments on page 13 regarding claims 3-8 and 9-14 but for at least the same reasons as provided above, The Office is not persuaded by these arguments and maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786